Motion to Extend Time to File Notice of Appeal Granted; Motion and
Supplement to Motion to Dismiss Denied; and Order filed July 28, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00190-CV
                                  ____________

                         RED BLUFF, LLC, Appellant

                                       V.

                        NICOLE TARPLEY, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-50146

                                    ORDER

      Appellant has filed a motion to extend time to file its notice of appeal.
Appellee responded and moved to dismiss the appeal for want of jurisdiction.

      The record reflects the judgment was signed February 4, 2022. The notice of
appeal was due March 7, 2022. See Tex. R. App. P. 26.1. Appellant filed its notice
of appeal on March 14, 2022, a date within the 15-day grace period provided by
Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26).

      We grant appellant’s motion to extend time to fie its notice of appeal and
deny appellee’s motion.



                                  PER CURIAM



Panel Consists of Justices Chief Justice Christopher and Justices Wise and Jewell.